USCA1 Opinion

	




                                [NOT FOR PUBLICATION]                            UNITED STATES COURT OF APPEALS                                FOR THE FIRST CIRCUIT                                 ____________________        No. 96-2132                                    UNITED STATES,                                      Appellee,                                          v.                                     EDWIN COLON,                                Defendant, Appellant.                                 ____________________                     APPEAL FROM THE UNITED STATES DISTRICT COURT                          FOR THE DISTRICT OF MASSACHUSETTS                   [Hon. Reginald C. Lindsay, U.S. District Judge]                                              ___________________                                 ____________________                                        Before                                Torruella, Chief Judge,                                           ___________                          Boudin and Stahl, Circuit Judges.                                            ______________                                 ____________________            Valeriano  Diviacchi  and  Diviacchi  Law   Office  on  brief  for            ____________________       _______________________        appellant.            Donald   K.  Stern,   United  States   Attorney,  and   Robert  E.            __________________                                      __________        Richardson, Assistant United States Attorney, on brief for appellee.        __________                                 ____________________                                  September 8, 1997                                 ____________________                 Per  Curiam.  Appellant Edwin Colon was convicted in the                 ___________            District of Massachusetts of being a felon in possession of a            firearm and of  possession of an  unregistered silencer.   We            address his two challenges.                 1.  Jury selection                 __________________                 Appellant argues the district court committed reversible            error  when it allowed  the government to  exercise a seventh            peremptory  challenge in  violation  of  Rule  24(b)  of  the            Federal Rules of Criminal Procedure.                 Rule  24(b)  prohibits  granting  additional  peremptory            challenges  to the government.  New England Enterprises, Inc.                                            _____________________________            v. United States, 400 F.2d 58, 68 (1st Cir. 1968).  Thus,  it            ________________            was  error for  the  district judge  to  grant an  additional            challenge to the government.  Yet a reversal  is not in order            unless the issue was preserved for appeal.  Id.                                                          ___                 In  United States v.  Projansky, 465  F.2d 123  (2d Cir.                     ___________________________            1972), the  court explained  what was  required  in order  to            preserve the issue for appeal.  In that case, the defendants'            counsel  did object to the government's receipt of additional            challenges, yet  counsel did  not state  the grounds  for the            objection or mention Rule 24(b).  Id. at 140.  The court held                                              ___            that since counsel had not  alerted the district court to the            restrictions of  Rule 24(b),  counsel had  not preserved  the            issue for appeal.  Id.                               ___                                         -2-                 Similarly,  defendant's  counsel here did not  alert the            judge to the reason for her objection.  She did not cite Rule            24(b) or argue  that the court lacked authority  to grant the            additional challenge.   Instead, she only argued  that it was            "unfair."    This   is  not  sufficient  under   New  England                                                             ____________            Enterprises and Projansky.   The judgment of  conviction will            ___________     _________            be affirmed.                 2.  Sentencing                 ______________                 Secondly, appellant argues  the district court erred  in            finding he "used  or possessed" a firearm in  connection with            another felony (possession  of cocaine with intent  to sell),            and so  the court should  not have enhanced his  base offense            level under U.S.S.G.   2K2.1(b)(5).                   The firearm in question--a loaded, .22 caliber revolver-            -was located in defendant's nightstand in the master bedroom.            The  district court's conclusion that the loaded revolver was            kept to protect  the cocaine stored in the  house is reviewed            for  clear error.   United States  v. Thompson, 32  F.3d 1, 4                                __________________________            (1st Cir. 1994).  We find none.  It is reasonable to conclude            that the  defendant kept  the revolver  in his  nightstand to            protect his valuables, including  his cocaine, should someone            break into his home.                 This court must also determine whether the keeping  of a            revolver  to protect a supply  of drugs meets the requirement            of  U.S.S.G.     2K2.1(b)(5)  that  the  firearm be  used  or                                         -3-            possessed  "in  connection with"  a  felony.    Review of  an            interpretation  of  a   Sentencing  Guideline  is  de   novo.                                                               _________            Thompson, 32 F.3d at 4.            ________                 In United States v. Brewster, 1 F.3d 51 (1st Cir. 1993),                    _________________________            we examined when a firearm is possessed "in  connection with"            drug trafficking under U.S.S.G.   2K2.1(b)(5).  We held  that            some  nexus  between  the  firearm and  the  other  felony is            required, but  that the language  of the Guideline  should be            interpreted  broadly.    Brewster,  1  F.3d  at  54-55.  "The                                     ________            combination   of  firearms  and  drugs  is  common,  and  the            guideline  encompasses the  many  logical links  which  exist            between the use of firearms and drugs."  Thompson, 32 F.3d at                                                     ________            8.                 Here, a  logical link exists  between the  storing of  a            large amount of cocaine for  purposes of sale and the keeping            of a loaded revolver to protect  those drugs from theft.  The            district court did not commit error when it  enhanced Colon's            base offense level pursuant to U.S.S.G.   2K2.1(b)(5).                 AFFIRMED.                 _________                                         -4-